Title: From George Washington to the U.S. Senate, 28 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States May 28th 1796.
        
        I nominate,
        Ebenezer Tucker, of New Jersey, to be Collector and Inspector of the Revenue for the District of Little Egg harbour in that State.
        Roger Boyce, of Maryland, to be collector and Inspector of the Revenue for the district of Havre de Grace, in Maryland.
        Asa Andrews, of Massachusetts, to be collector and Inspector of the Revenue for the District of Ipswich in Massachusetts.
        
          Go: Washington
        
      